DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 26 September 2022.
Claims 1-3, 6-10, 13-17, 20 are presented for examination.
Claims 1-3, 6, 8-10, 13, 15-17, 20 are currently amended. 
35 USC § 101 Claim Rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 November 2022 has been entered.
 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Response to Argument
Applicant’s arguments filed in the amendment filed on 26 November 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection:
Applicant argued that “Applicant disagrees with the rejections. Solely for purposes of advancing the prosecution, Applicant has amended independent claims 1, 8, and 15 to include several non-abstract features that either represent technical improvement that integrates any alleged abstract idea recited elsewhere in the claims into a practical application under the second prong of Step 2A of the 2019 PEG or provides significantly more than the alleged underlying abstract idea under Step 2B of the 2019 PEG.
For example, under the second prong of Step 2A of the 2019 PEG, the amended independent claims 1, 8, and 18 recite at least one non-abstract element of "reduce/reducing a size of the memory space for storing the pruned knowledge graph and the pruned knowledge graph schema; and executing a new query by traversing the pruned knowledge graph in the reduced memory space in order to decrease a traversal time," which integrates any alleged abstract idea recited elsewhere in the claims into a practical application. Specifically, the various processing steps recited in the claims generate both a pruned knowledge graph and a pruned schema for the knowledge graph. Because of the claimed pruning process, the memory space used to store the pruned knowledge graph and the pruned schema decreases. By reducing the memory space used for the storage of the knowledge graph and the schema, ingestion and querying of the knowledge graph become practically more efficient and less resource intensive, and as such, traversal time for a new query is decreased.
For another example, under Step 2B of the 2019 PEG, the amended non- abstract element above and other claim elements as amended, considered in totality, provide automated unconventional processing steps with sufficient details and improvements (technical or non-technical) for traverse and pruning a knowledge graph and its schema. These elements are not suitable for performance in human mind and thus include significantly more than any general idea for processing knowledge graphs. In particular, pruning of schema, for at least the lack there is in the prior art, is unconventional and thus provides significantly more to any underlying abstract idea.”
Examiner respectfully disagrees.
The claimed invention as whole is to reduce knowledge graph and knowledge graph schema, then using it with query. However, the analysis and removal nodes from the knowledge graph limitations are recited at high level and can be performed by human mind. Because the analysis limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the limitation “reduce/reducing a size of the memory space for storing the pruned knowledge graph and the pruned knowledge graph schema,” where less data inherently indicates reduced data size and saving space, which is not “improvement” of any computer function. 
For limitation “executing a new query by traversing the pruned knowledge graph in the reduced memory space in order to decrease a traversal time,” which is merely applying/using the result of the reduced knowledge graph. 
Therefore, this judicial exception is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Examiner suggests applicant to further clarify limitations “perform correlation analysis between the plurality of traversal paths and associated with the knowledge graph system and corresponding previously received query results that are similar to the query request;” 
generate a removal candidate traversal path list for removal from the memory space by selecting and including one or more candidate traversal paths from the plurality of traversal paths based on the correlation analysis, wherein a candidate traversal path comprises at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node;” 
“extract use-frequency on the historical knowledge graph schema according to the historical query pattern to identify schema elements in the historical knowledge graph;” and
“refine the removal candidate traversal path list to generate at least one traversal path from the removal candidate traversal path list by performing co-occurrence analysis with the identified schema elements,” therefore, such steps cannot be practically performed in the human mind.
Further, examiner suggests applicant to add “…schema data 23 defining the parameters and rules for creating the knowledge graph…” (from Specification: paragraph [0017]) in to the first limitation “ingest and store a historical knowledge graph…”
	Additionally, examiner suggests applicant to further clarify “extract use-frequency” and “by performing co-occurrence analysis” in order to avoid double patenting rejection and 35 U.S.C. 112.  

Claim Objections
Claims 1, 8 and 15 objected to because of the following informalities:
Claims 1, 8 and 15 recite “correlation analysis,” “extract use-frequency” and “by performing co-occurrence analysis.” However, the claim language does not clearly recite how “extract use-frequency” is used and what “correlation analysis” and “co-occurrence analysis” does. Examiner suggested applicant to further clarify “correlation analysis,” “extract use-frequency” and “by performing co-occurrence analysis” in order to avoid double patenting rejection (co-application SN: 16/520,611) and 35 U.S.C. 112.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, 13-17, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 8 and 15 recite:
A knowledge graph system comprising memory for storing instructions and a processor in communication with the memory, wherein the processor, when executing the instructions, is configured to:
ingest and store a historical knowledge graph in a memory space by generating a set of entity nodes and edges of the historical knowledge graph from a plurality of data sources according to a historical knowledge graph schema, the historical knowledge graph schema being stored in the memory space and defining a historical set of entity node types and edge types for the historical knowledge graph; 
receive a query request; 
execute by the processor a depth-first search of the historical knowledge graph in the memory space to identify a plurality of traversal paths in the historical knowledge graph according to the query request; 
perform correlation analysis between the plurality of traversal paths and historical query patterns associated with the knowledge graph system and corresponding previously received query results that are similar to the query request; 
generate a removal candidate traversal path list for removal from the memory space by selecting and including one or more candidate traversal paths from the plurality of traversal paths based on the correlation analysis, wherein a candidate traversal path comprises at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node; 
extract use-frequency on the historical knowledge graph schema according to the historical query pattern to identify schema elements in the historical knowledge graph; 
refine the removal candidate traversal path list to generate at least one traversal path from the removal candidate traversal path list by performing co-occurrence analysis with the identified schema elements; 
create a pruned knowledge graph in the memory space by removing one or more entity nodes or edges of the at least one traversal path from the historical knowledge graph;
 create a pruned knowledge graph schema in the memory space by removing entity node and edge types from the historical set of entity node types and edges of the historical knowledge graph schema corresponding to the identified schema elements; 
reduce a size of the memory space for storing the pruned knowledge graph and the pruned knowledge graph schema; and
execute a new query by traversing the pruned knowledge graph in the reduced memory space in order to decrease traversal time.
(Step 1) The limitations recite “A knowledge graph system comprising memory for storing instructions and a processor in communication with the memory,” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of
“perform correlation analysis between the plurality of traversal paths and historical query patterns associated with the knowledge graph system and corresponding previously received query results that are similar to the query request; 
generate a removal candidate traversal path list for removal from the memory space by selecting and including one or more candidate traversal paths from the plurality of traversal paths based on the correlation analysis, wherein a candidate traversal path comprises at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node; 
extract use-frequency on the historical knowledge graph schema according to the historical query pattern to identify schema elements in the historical knowledge graph; 
refine the removal candidate traversal path list to generate at least one traversal path from the removal candidate traversal path list by performing co-occurrence analysis with the identified schema elements.”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “system” and “memory”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computer components, these limitations in the context of these claims encompasses mentally/manually with pen and paper to “perform correlation analysis between the plurality of traversal paths and historical query patterns associated with the knowledge graph system and corresponding previously received query results that are similar to the query request; generate a removal candidate traversal path list for removal from the memory space by selecting and including one or more candidate traversal paths from the plurality of traversal paths based on the correlation analysis, wherein a candidate traversal path comprises at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node; extract use-frequency on the historical knowledge graph schema according to the historical query pattern to identify schema elements in the historical knowledge graph; refine the removal candidate traversal path list to generate at least one traversal path from the removal candidate traversal path list by performing co-occurrence analysis with the identified schema elements.” If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “system,” “memory/memory space” and “processor” to perform the “ingest and store,” “receive,” “execute,” “perform,” “generate,” “refine,” “create,” “create,” “reduce,” and “execute” steps. The “system,” “memory/memory space” and “processor” in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites the additional element - “ingest and store a historical knowledge graph in a memory space by generating a set of entity nodes and edges of the historical knowledge graph from a plurality of data sources according to a historical knowledge graph schema, the historical knowledge graph schema being stored in the memory space and defining a historical set of entity node types and edge types for the historical knowledge graph,” “receive a query request,” “create a pruned knowledge graph in the memory space by removing one or more entity nodes or edges of the at least one traversal path from the historical knowledge graph;” “create a pruned knowledge graph schema in the memory space by removing entity node and edge types from the historical set of entity node types and edges of the historical knowledge graph schema corresponding to the identified schema elements;” and “execute a new query by traversing the pruned knowledge graph in the reduced memory space in order to decrease traversal time” which are Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP 2106.05(g)(3), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.” “v. Consulting and updating an activity log, Ultramercial”).
Further, the claim recites the additional element - “execute by the processor a depth-first search of the historical knowledge graph in the memory space to identify a plurality of traversal paths in the historical knowledge graph according to the query request,” which are Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP 2106.05(g)(3), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A..” “v. Consulting and updating an activity log, Ultramercial”).
Further, the claim recites additional element – “…reduce a size of the memory space for storing the pruned knowledge graph and the pruned knowledge graph schema,” and “execute a new query by traversing the pruned knowledge graph in the reduced memory space in order to decrease traversal time” where merely describes how to generally “apply” the concept of storing data in memory (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object updating and searching process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “system,” “memory/memory space” and “processor” to perform “ingest and store,” “receive,” “execute,” “perform,” “generate,” “refine,” “create,” “create,” “reduce,” and “execute” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitations “ingest and store,” “receive,” “execute,” “create,” “create,” “reduce” and “execute” are not sufficient to amount to significantly more than the judicial exception because “ingest and store,” “receive,” “execute,” “create,” “create,” “reduce” and “execute” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), 
“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec” 
“ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life,” 
“iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
“iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.,” and 
“v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and 
“vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc.”
Khaitan et al. (U.S. Pub. No.: US 20150127632), paragraph [0005] “…receiving a query, receiving one or more user-specific results that are responsive to the query, the one or more user-specific results being provided based on the one or more user-specific knowledge graphs, and providing the one or more user-specific results for display to the user…”
Hakkani-Tur et al. (U.S. Pub. No.: US 20170068903), paragraph [0006] “…finding queries in a query click log that are associated with entities in a knowledge graph…”
Costabello et al. (U.S. Patent No.: US 10157226), column 8, lines 30-36, “…predicting links in knowledge graphs without having to retrain the knowledge graphs, utilizing the predicted links to answer queries…”
De Mel et al. (U.S. Pub. No.: US 20190065627), paragraph [0003] “…answering the filtered related queries with a knowledge graph; returning answers to the querent; and updating the preferences based on the answers…”
Barri et al. (U.S. Pub. No.: US 20190057297), paragraph [0082] “…identify an answer associated with the question by querying a knowledge graph…”
Ankisettipalli et al. (U.S. Pub. No.: US 20180144257), paragraph [0062] “…building a dynamic knowledge graph for responses to answer relational questions…”
Tung et al. (U.S. Patent No.: US 10296524), column 1, lines 8-14], “…receiving a query, receiving one or more user-specific results that are responsive to the query, the one or more user-specific results being provided based on the one or more user-specific knowledge graphs, and providing the one or more user-specific results for display to the user…”
Gonzalez et al., “A Data-Driven Graph Schema,” May 21-25, 2018, Page 1, “…to compute a data-driven schema from knowledge graphs. We believe that such schemas are useful for understanding what a knowledge graph contains, and how it can be queried, among several other use-cases. Nevertheless, in this work we focus on the use-case of predicting how the knowledge graph will evolve in future versions, which could be used for measuring the time-to-live of cached SPARQL results, identifying missing properties for entities, etc.”
Additionally, the other additional elements, “reduce” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing data in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Accordingly, claims 1, 8 and 15 are directed to an abstract idea.

Regarding dependent claims 2-7, 9-14 and 16-20: 
Claims 2, 9 and 16 recite “assign a relevance score to each candidate traversal path in the removal candidate traversal path list; and remove the one or more entity nodes or edges of from the at least one traversal path from the historical knowledge graph when their respective relevance scores are below a predetermined threshold relevance score” which further elaborate on the process of pruning the knowledge graph. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper score the paths in the candidate list, comparing scores to a threshold and pruning the knowledge graph and schema based on the comparison). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claims 3, 10 and 17 recite “determine an information gain calculation for the pruned knowledge graph compared to the historical knowledge graph, wherein removing the entity node and edge node types from the historical set of entity node types and edges from the historical knowledge graph to obtain the pruned knowledge graph depends on the information gain calculation.” which further elaborate on the process of pruning the knowledge graph. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper score the pruned knowledge graph and pruning the knowledge graph based on the comparison). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claims 6, 13 and 20 recite “compare the query request with historical query requests having the historical query patterns; determine traversal paths run on the historical knowledge graph for the historical query requests; and calculate a centrality score for each entity node in the traversal paths” which further elaborate on the process of pruning the knowledge graph. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper score the pruned knowledge graph and pruning the knowledge graph based on the comparison). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claims 7, 13 and 20 recite “determine a traversal path including entity nodes having highest centrality scores” which further elaborate on the process of pruning the knowledge graph. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper choose a path having the highest node scores). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.
For these reasons, claims 2-7, 9-14 and 16-20 are not patent eligible.

Allowable Subject Matter
Claims 1-3, 6-10, 13-17, 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 rejection, set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gonzalez et al., “A Data-Driven Graph Schema,” May 21-25, 2018, Page 1, “…to compute a data-driven schema from knowledge graphs. We believe that such schemas are useful for understanding what a knowledge graph contains, and how it can be queried, among several other use-cases. Nevertheless, in this work we focus on the use-case of predicting how the knowledge graph will evolve in future versions, which could be used for measuring the time-to-live of cached SPARQL results, identifying missing properties for entities, etc.” However, does not explicitly disclose other elements such as “correlation analysis,” “extract use-frequency” and “by performing co-occurrence analysis.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Primary Examiner, Art Unit 2169